117 T.C. No. 13



                     UNITED STATES TAX COURT



       INTERMET CORPORATION & SUBSIDIARIES, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent*



     Docket No. 8246-97.                     Filed October 2, 2001.


          In Intermet Corp. & Subs. v. Commissioner, 209
     F.3d 901 (6th Cir. 2000), revg. and remanding 111 T.C.
     294 (1998), the Court of Appeals remanded this case to
     the Court to determine whether amounts that P paid to
     satisfy its State tax liabilities and interest on
     Federal and State tax liabilities, qualify as
     “specified liability losses” within the meaning of sec.
     172(f)(1)(B), I.R.C.

          Held: P’s State tax liabilities and interest on
     Federal and State tax liabilities qualify as “specified
     liability losses” within the meaning of sec.
     172(f)(1)(B), I.R.C.




*This opinion supplements Intermet Corp. & Subs. v. Commissioner,
111 T.C. 294 (1998), revd. and remanded 209 F.3d 901 (6th Cir.
2000).
                                 - 2 -

     Eric R. Fox, Dirk J.J. Suringa, Hamish P.M. Hume, and

Clifton B. Cates, for petitioner.

     Wilton A. Baker, Alfred C. Bishop, Jr., Steven J. Hankin,

and Teri A. Culberton, for respondent.


                       SUPPLEMENTAL OPINION

     WELLS, Chief Judge:   This case is before the Court on remand

from the Court of Appeals for the Sixth Circuit in Intermet Corp.

& Subs. v. Commissioner, 209 F.3d 901 (6th Cir. 2000), revg. and

remanding 111 T.C. 294 (1998).    In Intermet Corp. & Subs. v.

Commissioner, supra, the Court of Appeals held that Intermet

Corporation and its subsidiaries (hereinafter petitioner) is

eligible to carry back for 10 years pursuant to section

172(b)(1)(C), certain expenses, i.e., State tax liabilities and

interest on Federal and State tax liabilities, provided that

those expenses qualify as “specified liability losses” within the

meaning of section 172(f)(1)(B).    The issue presented on this

remand for further proceedings consistent with the Court of

Appeals’ opinion is whether the expenses so qualify as specified

liability losses.   Unless otherwise indicated, section references

are to sections of the Internal Revenue Code, as amended, and

Rule references are to the Tax Court Rules of Practice and

Procedure.

                            Background

     This case was submitted to the Court on the basis of fully
                                - 3 -

stipulated facts and certain stipulated exhibits.    Our findings

of fact in this case are set forth in full in Intermet Corp. &

Subs. v. Commissioner, 111 T.C. 294 (1998), revd. and remanded

209 F.3d 901 (6th Cir. 2000).   For convenience, we only restate

the findings of fact that are material to the issue presented.

     Petitioner is the common parent of an affiliated group of

corporations that manufacture precision iron castings for

automotive and industrial equipment producers.   Petitioner filed

consolidated Federal income tax returns for calendar years 1984

through 1993.   During those years, petitioner’s members used the

accrual method of accounting for both financial accounting and

Federal income tax purposes.    During the years 1984 through 1993,

Lynchburg Foundry Co. (Lynchburg) was a member of the

consolidated group.

     Petitioner reported a consolidated net operating loss (CNOL)

in the amount of $25,701,038 on its 1992 Federal income tax

return.   In October 1994, petitioner filed Form 1120X, Amended

U.S. Corporation Income Tax Return, for 1992, claiming a

carryback of $1,227,973 to 1984 for specified liability losses

incurred by its members.   During 1992, petitioner’s CNOL exceeded

the sum of its claimed specified liability losses.

     Respondent issued a notice of deficiency to petitioner

determining a deficiency of $615,019 in its consolidated Federal

income tax return for 1984 based upon the disallowance of a
                                 - 4 -

substantial portion of the specified liability losses that

petitioner claimed in its 1992 tax return.    Petitioner

subsequently conceded a portion of the disallowed specified

liability losses, leaving for decision the status of

$1,019,205.23 in purported specified liability losses incurred by

Lynchburg during 1992.

     The specified liability losses remaining in dispute consist

of the following items:

       Disallowed Specified Liability Losses            Amount

     State tax deficiencies                         $717,617.00
     Interest on State tax deficiencies              299,412.63
     Interest on Federal income tax deficiency         2,175.60

     The State of Michigan imposes a Single Business Tax on every

person with business income in the State.    Mich. Comp. Laws Ann.

§208.1 to 208.23b (West 1986).    During 1992, Lynchburg paid the

aforementioned State taxes and interest to the State of Michigan

following an audit of its 1986, 1987, and 1988 Michigan Single

Business Tax returns.    During 1992, Lynchburg paid the

aforementioned interest to the Internal Revenue Service (the IRS)

following an audit of petitioner’s consolidated Federal income

tax return for 1987 and in accordance with an agreed adjustment

to Lynchburg’s separate taxable income for that year.      In 1992,

Lynchburg properly deducted the additional State taxes and

Federal and State interest described above under chapter 1 of the

Internal Revenue Code.
                               - 5 -

                            Discussion

     Section 172(a) allows a "net operating loss deduction" for

the aggregate of net operating loss carrybacks and carryovers to

the taxable year.   The term "net operating loss" (NOL) is defined

in section 172(c) to mean the excess of deductions allowed by

chapter 1 over gross income.   Section 172(b) prescribes the

periods for NOL carrybacks and carryovers.   Section 172(b)(1)(A)

generally provides that the period for an NOL carryback is 3

years and that the period for an NOL carryover is 15 years.1

Section 172(b)(1)(C) provides a special rule that extends the

carryback period from 3 years to 10 years for specified liability

losses.2   The term "specified liability loss" is defined in

section 172(f), which provides in pertinent part:

          SEC. 172(f). Rules Relating to Specified Liability
     Loss.-- For purposes of this section--

          (1) In general.--The term “specified
     liability loss” means the sum of the following
     amounts to the extent taken into account in
     computing the net operating loss for the taxable year:



     1
      Effective for taxable years beginning after Aug. 5, 1997,
the carryback period for an NOL is 2 years and the carryforward
period is 20 years. Taxpayer Relief Act of 1997, Pub. L. 105-34,
sec. 1082(a), 111 Stat. 950.
     2
      The Omnibus Budget Reconciliation Act of 1990 (OBRA 1990),
Pub. L. 101-508, sec. 11811(b), 104 Stat. 1388-532, combined
former sec. 172(j) (relating to product liability losses) and
172(k) (relating to deferred statutory or tort liability losses)
redesignating them sec. 172(f). The provision is effective for
net operating losses for taxable years beginning after Dec. 31,
1990. OBRA 1990 sec. 11811(c), 104 Stat. 1388-534.
                              - 6 -

               (A) Any amount allowable as a deduction
          under section 162 or 165 which is attributable
          to--

                    (i) product liability, or

                    (ii) expenses incurred in the
               investigation or settlement of, or
               opposition to, claims against the
               taxpayer on account of product liability.

               (B) Any amount (not described in
          subparagraph (A)) allowable as a deduction
          under this chapter with respect to a liability
          which arises under a Federal or State law or
          out of any tort of the taxpayer if–-

                    (i) in the case of a liability
               arising out of a Federal or State
               law, the act (or failure to act)
               giving rise to such liability
               occurs at least 3 years before the
               beginning of the taxable year, or

                    (ii) in the case of a liability
               arising out of a tort, such liability
               arises out of a series of actions (or
               failures to act) over an extended period
               of time a substantial portion of which
               occurs at least 3 years before the
               beginning of the taxable year.

          A liability shall not be taken into account under
          subparagraph (B) unless the taxpayer used an
          accrual method of accounting throughout the period
          or periods during which the acts or failures to
          act giving rise to such liability occurred.

           (2) Limitation.--The amount of the specified
     liability loss for any taxable year shall not exceed
     the amount of the net operating loss for such taxable
     year.

     In sum, a taxpayer is entitled to the 10-year carryback for

specified liability losses under section 172(f)(1)(B) if:    (1)

The specified liability loss is taken into account in computing
                               - 7 -

the taxpayer’s net operating loss for the taxable year; (2) the

expense generating the specified liability loss is deductible

under chapter 1 of the Internal Revenue Code; (3) the liability

arose under a Federal or State law; (4) the act or failure to act

which gave rise to the liability occurred at least 3 years before

the taxable year at issue; (5) the taxpayer used the accrual

method of accounting throughout the period in which the acts or

failures to act giving rise to the liabilities occurred; and (6)

the specified liability loss does not exceed the taxpayer’s net

operating loss for the year.   See Sealy Corp. v. Commissioner,

107 T.C. 177, 183 (1996), affd. 171 F.3d 655 (9th Cir. 1999).3

     Petitioner contends that it properly carried back to 1984

the State taxes and interest on Federal and State taxes that

Lynchburg paid during 1992.4   Petitioner argues that the State


     3
      In the Omnibus Consolidated and Emergency Supplemental
Appropriations Act for 1999 (OCESAA), Pub. L. 105-277, sec.
3004(a), 112 Stat. 2681, 2681-905, Congress amended the
definition of a specified liability loss under sec. 172(f)(1)(B)
to limit it to a liability under a Federal or State law
requiring: (1) The reclamation of land; (2) the decommissioning
of a nuclear power plant; (3) the dismantlement of a drilling
platform; (4) the remediation of environmental contamination; or
(5) a payment under any workers compensation act. The above-
described amendment was made effective with respect to net
operating losses arising in taxable years ending after Oct. 21,
1998. OCESAA sec. 3004(b), 112 Stat. 2681-906. The legislative
history underlying the provision states: “No inference regarding
the interpretation of the specified liability loss carryback
rules under present law is intended.” H. Conf. Rept. 105-825, at
1590 (1998).
     4
      Notwithstanding the 10-year carryback period provided in
                                                   (continued...)
                               - 8 -

taxes and interest on Federal and State taxes constitute

specified liability losses within the meaning of section

172(f)(1)(B) because:   (1) The liabilities arose out of State and

Federal law; (2) the acts (or failures to act) giving rise to the

liabilities occurred during the years 1986, 1987, and 1988--more

than 3 years before 1992; and (3) all its members used the

accrual method of accounting throughout the period during which

the acts or failures to act giving rise to the liabilities

occurred.

     Respondent maintains that the disputed taxes and interest do

not constitute specified liability losses on the ground that

section 172(f)(1)(B) was intended only to apply to a "narrow

class of liabilities", such as tort and product liability

expenses, to which the taxes and interest in question do not

belong.   Respondent further contends that, assuming arguendo that

the disputed Federal and State interest payments constitute

specified liability losses in the first instance, a portion of

those interest payments do not qualify for carryback under

section 172(f)(1)(B)(i) because they were not incurred at least 3

years prior to the beginning of the taxable year 1992.

Specifically, respondent contends that all interest that accrued



     4
      (...continued)
sec. 172(b)(1)(C), specified liability losses may not be carried
back to any taxable year beginning before Jan. 1, 1984. OBRA
1990 sec. 11811(b)(2)(B), 104 Stat. 1388-533.
                               - 9 -

within 3 years of January 1, 1992, does not satisfy the

definition of a specified liability loss.

     In Sealy Corp. v. Commissioner, supra, the taxpayer incurred

certain costs during the period 1989 through 1992 including:

(1) $1,808,309 paid to an accounting firm to comply with

reporting, filing, and disclosure requirements imposed by the

Securities and Exchange Act of 1934, ch. 404, 48 Stat. 881,

currently codified at 15 U.S.C. secs. 77-78 (1994); (2) $100,650

paid to an accounting firm to examine and prepare financial

statements regarding its employee benefit plans as required under

the Employee Retirement Income Security Act of 1974 (ERISA), Pub.

L. 93-406, 88 Stat. 829; and (3) $567,974 paid for accounting and

legal services relating to an IRS audit of its 1987 tax return.

The taxpayer considered the costs to be specified liability

losses and filed an amended tax return for 1985 on which it

claimed the costs as a loss carryback pursuant to section

172(b)(1)(C).   The Commissioner issued a notice of deficiency to

the taxpayer disallowing the loss carryback.

     In Sealy, we sustained the Commissioner’s determination that

the disputed costs did not constitute specified liability losses

within the meaning of section 172(f)(1)(B) because the disputed

costs were not incurred “with respect to a liability which arises

under a Federal or State law” as expressly mandated by section
                              - 10 -

172(f)(1)(B).   In rejecting the taxpayer’s contention that its

accounting and legal fees arose under Federal law, we stated:

     It is true that the 1934 Act, ERISA, and the Internal
     Revenue Code require petitioners to file financial
     reports and disclosure statements, maintain and provide
     books and records, and cooperate with IRS audits.
     However, those provisions do not establish petitioners’
     liability to pay the amounts at issue. Petitioners’
     liability to pay those amounts did not arise until
     petitioners contracted for and received the services.
     Petitioners’ choice of the means of compliance, and not
     the regulatory provisions, determined the nature and
     amount of their costs. If, on the other hand,
     petitioners had failed to comply with the auditing and
     reporting requirements or had not obtained the
     particular services in issue here, their liability
     would have been in amounts not measured by the value of
     services. Thus, petitioners’ liability did not arise
     under Federal law. [Sealy Corp. v. Commissioner, 107
     T.C. at 184.]

     Our holding in Sealy Corp. v. Commissioner, supra, was

affirmed by the Court of Appeals for the Ninth Circuit on the

ground that the disputed expenses did not constitute “a liability

arising out of a Federal or State law”.   The court stated in

pertinent part:

     It is, therefore, not simply an expense incurred with
     respect to an obligation under federal law but an act
     “giving rise” to the liability that qualifies as a
     specified liability under the statute. The act giving
     rise to each of the liabilities in question was the
     contractual act by which Sealy engaged lawyers or
     accountants. In each of these instances the act did
     not occur at least three years before the beginning of
     the taxable year.

          Sealy’s argument essentially is that the act
     giving rise to the liability is the first event in a
     chain of causes which gives rise to the liability. The
     argument leads to a reductio ad absurdum. The
     organization of the company gave rise to an obligation
                               - 11 -

     to comply with all pertinent state and federal laws and
     thereby gave rise to the liabilities incurred in
     complying with these laws. According to this logic,
     every corporation would have a specified liability
     carryback for all costs the corporation incurred to
     comply with relevant laws. Congress did not create
     such a windfall. [Sealy Corp. v. Commissioner, 171 F.3d
     at 657-658.]

     In Host Marriott Corp. v. United States, 113 F. Supp. 2d 790

(D. Md. 2000), affd. without published opinion ___ F.3d ___ (4th

Cir. 2001), the question whether interest payments on Federal

income tax deficiencies constitute specified liability losses

within the meaning of section 172(f)(1) was resolved in favor of

the taxpayer, who reported a CNOL for 1991.   In part, the CNOL

consisted of approximately $46 million representing interest paid

on tax deficiencies for the taxable years 1977, 1978, and 1979,

and approximately $7 million in payments made on workers’

compensation claims for injuries sustained before 1988.   The

taxpayer argued that both categories of payments constituted

specified liability losses that qualified for carryback to the

taxable years 1984 and 1985.

     In holding for the taxpayer, the District Court cited the

plain language of section 172(f)(1)(B), stating:

     The statutory language clearly poses two restrictions
     upon application of the deduction in this case. First,
     the claimed deduction must be a liability that arises
     out of Federal or state law. Both of Plaintiff’s
     losses meet this requirement. The liability for
     federal income tax deficiency interest arises out of 26
     U.S.C. §6601(a) under a rate established by §6621. The
     liability for workers’ compensation payments arises out
     of various state laws. Second, the claims must arise
                              - 12 -

     out of acts or failures to act more than three years
     earlier. In the case of the workers’ compensation
     claims, the liability arose from injuries more than
     three years before the 1991 tax return. The federal
     income tax deficiency interest stems from the acts of
     filing tax returns in 1977, 1978, and 1979. [Host
     Marriott Corp. v. United States, 113 F. Supp. 2d at
     793; fn. ref. omitted.]

     The District Court disagreed with the Commissioner’s

arguments that the taxpayer’s liability for interest on its

Federal tax deficiencies arose:   (1) In 1991 when it signed a

settlement agreement for the taxable years 1977, 1978, and 1979;

or (2) on a daily basis as it failed to pay the taxes in dispute.

Id. at 793 n.2.

     The Court of Appeals for the Fourth Circuit affirmed the

District Court’s holding by way of unpublished opinion.

     We hold that the State tax deficiencies and interest on

Federal and State tax deficiencies in issue in the instant case

constitute specified liability losses within the meaning of

section 172(f).   Unlike the legal and accounting costs that we

considered in Sealy Corp. v. Commissioner, 107 T.C. 177 (1996),

petitioner’s liability for State taxes, and interest thereon,

arose under the laws of the State of Michigan, and petitioner’s

liability for interest on its Federal income tax deficiencies

arose under Federal law--the Internal Revenue Code.   State and

Federal law expressly impose the liabilities for tax and interest

at issue in this case.
                               - 13 -

     In sum, we conclude that the expenses in question fit within

the plain language of section 172(f)(1)(B).    Under the

circumstances, we are not persuaded by respondent’s arguments

that we should narrowly construe the provision to exclude those

expenses or that respondent’s interpretation of section

172(f)(1)(B) is compelled by the legislative history of the

provision.

     Additionally, we reject respondent’s argument that all

interest (Federal and State) that accrued within 3 years of

January 1, 1992, should be excluded from the computation of

petitioner’s specified liability losses.    Respondent relies on

section 172(f)(1)(B)(i), which provides that, to qualify as a

specified liability loss, the act (or failure to act) giving rise

to such liability must occur at least 3 years before the

beginning of the taxable year.   Respondent contends that the act

giving rise to interest on a tax deficiency arises daily as the

taxpayer fails to pay the underlying tax.

     We hold that the act giving rise to petitioner’s liability

for interest on its Federal and State tax deficiencies was the

act of filing erroneous tax returns, and, as a consequence,

failing to pay the correct amount of tax on or before the last

date prescribed for payment.   See Host Marriott Corp. v. United

States, supra.   Simply put, respondent’s position confuses the

method of computing interest under section 6621, under which
                             - 14 -

additional interest accrues each day that a tax liability remains

unpaid, with the act giving rise to the liability for interest;

i.e., failure to pay the tax on or before the prescribed date.

     To reflect the foregoing,

                                      Decision will be entered

                                 pursuant to Rule 155.